Citation Nr: 1760939	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-28 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, to include as secondary to a psychiatric disorder.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 2001 to October 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2017.  This case was previously before the Board and was remanded in June 2017.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In its June 2017 remand, the Board instructed the RO to schedule the Veteran for a VA examination in order to address all the Veteran's psychiatric disorders found in his treatment records throughout the appeal period, to include PTSD, depression, bipolar disorder, and an anxiety disorder.  The Board specifically instructed that if the VA examiner found that the Veteran did not meet the diagnostic criteria for any of the above noted psychiatric diagnoses at any point during the appeal period, he must explain why those diagnoses are invalid.  

Subsequently, the Veteran underwent VA psychiatric examinations in July 2017 and August 2017.  In both examinations, the VA examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 criteria; she instead found the Veteran's current psychiatric diagnoses were amphetamine induced bipolar disorder, and a stimulant use disorder.  However, although the examiner explained in her July 2017 and August 2017 opinions why the Veteran did not currently meet the diagnostic criteria for PTSD, she did not give any specific reasoning to explain why the PTSD diagnoses throughout the Veteran's treatment records were not accurate at any time during the appeal period.  Additionally, although the VA examiner noted the Veteran had been diagnosed with depression, bipolar disorder, and an anxiety disorder in his VA treatment records, she again provided no specific reasons why these diagnoses were not valid.  Thus, a remand is necessary in order to afford the Veteran another VA psychiatric examination in order to obtain an adequate examination and medical opinion.  

Additionally, at the Veteran's July 2017 VA psychiatric examination, he reported he received substance abuse and psychiatric treatment at the Cottonwood Addiction Rehab and Behavioral Health Treatment Center for six months in 2016.  Additionally, at his September 2017 VA psychiatric examination, he also reported he received psychiatric treatment at the Correctional Alternative Placement Program (CAPP) in 2012 and at the Salt Lake City George E. Wahlen VA Medical Center in August 2017.  He further reported in September 2017 that he was currently receiving inpatient treatment and individual counseling at the First Step House.  Thus, it appears there are outstanding private and VA psychiatric treatment records, and a remand is necessary to obtain these records and any other outstanding VA or private treatment records.  

The Veteran had a VA audiological examination in August 2017.  The VA examiner found the Veteran's test results were not valid for rating purposes.  Although not entirely clear, it appears this finding was based on the Veteran's degree of variability in his responses.  In the interest of giving the Veteran every opportunity to substantiate his claim, the Board will allow the Veteran another opportunity to have his hearing tested in order to determine if there is current hearing loss disability for the purposes of VA compensation and, if so, whether such hearing loss is related to military service.  However, the Veteran is counseled that he must genuinely participate in the audiological testing and that a lack of valid test results could result in his service connection claim being denied.

Lastly, as the Veteran stated his sleep disorder may be secondary to a psychiatric disorder, this claim must also be remanded at this time as it is inextricably intertwined with the Veteran's psychiatric disorder claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Salt Lake City VA Medical Center (to specifically include the August 2017 substance abuse treatment records), the Pocatello CBOC, the Sheridan VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

2.  After securing the necessary releases, attempt to obtain any relevant psychiatric treatment records from the Cottonwood Addiction Rehab and Behavioral Health Treatment Center, the Correctional Alternative Placement Program (CAPP), and First Step House.  

3.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist who has not previously examined the Veteran, to determine whether any current psychiatric disorder is related to military service.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorder found at any time during the appeal period (even if currently resolved), to include PTSD, depression, bipolar disorder, an anxiety disorder, and any substance abuse disorder.  

The examiner must specifically address the noted diagnoses of PTSD, depression, bipolar disorder, and an anxiety disorder in the Veteran's VA records.  If the examiner finds that the Veteran has not met the criteria for a diagnosis of either PTSD, depression, bipolar disorder, or an anxiety disorder at any time during the course of the appeal, the examiner must explain why the diagnoses of record during the appeal are not valid.  

If the Veteran is shown to have PTSD at any point during the appeal period, the examiner should specifically address the stressor(s) from which that diagnosis stems.  

For each psychiatric disorder found, to include PTSD, depression, bipolar disorder, and an anxiety disorder, the examiner should provide an opinion regarding whether each disorder at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  

Additionally, if any psychiatric disability is found to be related to military service, the examiner should opine whether the Veteran's substance abuse disorder is at least as likely as not (a) caused by; or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by any of the diagnosed psychiatric disorders found to be related to military service.  

In rendering the above opinions, the examiner should also specifically discuss the Veteran's previous VA psychiatric examinations, as well as the findings and conclusions of those examiners.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Schedule the Veteran for a VA audiological examination by an appropriate professional.  The entire claims file must be reviewed by the examiner.  Audiometric testing should be completed and any bilateral hearing loss disability under 38 C.F.R. § 3.385 should be noted.  

Then, the examiner should opine whether the Veteran's bilateral hearing loss at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any noise exposure therein.  

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment, or whether such hearing loss began during or was initially manifested during military service, or within one year after discharge therefrom.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  

All opinions must be accompanied by a clear rationale.  The lack of hearing loss documented in service cannot, standing alone, serve as the basis for a negative etiology opinion.

5.  Following any indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




